ELECTRONIC RECORD
                                                                                    f n -/5

COA #       05-13-00930-CR                       OFFENSE:        22.04


           Alice Annette Steele v. The State
STYLE:     ofTexas                               COUNTY:         Dallas

COA DISPOSITION:        AFFIRM                   TRIAL COURT:    194th Judicial District Court


DATE: 03/19/2015                   Publish: NO   TC CASE #:      F-0845120-M




                         IN THE COURT OF CRIMINAL APPEALS


          Alice Annette Steele v. The State of
STYLE:    Texas                                       CCA#:
                                                                        *m-ig
        APPELLAfl/r-^                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:
DATE:    CTWv
         XI -^ 2~*l.y 'ZO/*'                         SIGNED:                             PC:

JUDGE:        y^c                                     PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD